Title: From Thomas Jefferson to Thorndick Chase, 9 August 1807
From: Jefferson, Thomas
To: Chase, Thorndick


                        
                            Sir
                            
                            Monticello Aug. 9. 07.
                        
                        On recieving tenders of service from various military corps, I have usually addressed the answer to the
                            officer commanding them. observing in the address of the Master Mariners of Baltimore of July 16. that, being probably
                            unorganised, no commanding officer was named, I considered the first person on the list of subscribers as a kind of
                            foreman, & therefore addressed my answer to him. I now, with pleasure, correct, on reflection, that error, by inclosing
                            a duplicate of the answer to yourself, as the chairman whom they had chosen as the channel of communication, having
                            nothing more at heart than to prove my respect for yourself and the master mariners of Baltimore. Accept for yourself
                            & them the assurances of my high consideration.
                        
                            Th: Jefferson
                            
                        
                    